Citation Nr: 1643862	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1975 to July 1975 and from May 1984 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for status post cervical fusion with spondylolisthesis and degenerative joint disease and assigned a noncompensable rating.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2014, the Board found that the evidence of record raised the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for evidentiary development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected neck and peripheral neuropathy symptoms prevent him from securing or following a substantially gainful occupation.  He is currently in receipt of service connection for cervical fusion with degenerative disc disease, rated as 20 percent disabling; left upper extremity radiculopathy, rated as 20 percent disabling; right upper extremity radiculopathy, rated as 20 percent disabling; left acromioclavicular joint degenerative joint disease, rated as noncompensable; left thoracic outlet syndrome surgical release, rated as noncompensable; bilateral hearing loss, rated as noncompensable; scar, cervical fusion associated with cervical fusion with degenerative disc disease, rated as noncompensable; and scar, surgical release thoracic spine associated with left thoracic outlet syndrome surgical release, rated as noncompensable.  His combined disability rating is 50 percent.

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Where, as here, the Veteran's service-connected disabilities do not meet the requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, Social Security Administration (SSA) records reflect that the Veteran has been employed as an electrician, forklift operator, laborer, and construction clean-up laborer.  These records show that he was determined to be disabled as of January 2011 due to his back, neck, and nerve conditions.  A VA examination report from January 2016 reflects that the Veteran continued to have pain and stiffness of his neck, including flare-ups of increased pain and stiffness.  He reported that he was unable to look up and therefore could not do overhead work or activities.  In addition, he reported having difficulty using his upper extremities due to nerve symptoms; the examiner noted that the Veteran presented with numbness in both upper extremities and mild paresthesias and intermittent pain in the left upper extremity.  The examiner opined that the Veteran's cervical spine condition impacted his ability to work, but did not comment as to whether his functional impairment precluded him from physical and/or sedentary employment.

On review, the Board finds that it is unclear, based on the Veteran's employment history, if he would be able to secure or follow a substantially gainful occupational.  The Board is aware that SSA findings are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nonetheless, the SSA disability determination of record, coupled with the January 2016 VA examination report, suggests that the Veteran may indeed be unable to obtain employment due to his service-connected neck and peripheral nerve symptoms.  Thus, the Board finds that the referral for consideration of entitlement to a TDIU on an extraschedular basis is needed.  See 38 C.F.R. § 4.16(b).  In addition, on remand, the AOJ should schedule the Veteran for another VA examination to ascertain the level of functional impairment caused by his service-connected conditions, including any medications taken therefore.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a formal application for his claim of entitlement to a TDIU (VA Form 21-8940).  The AOJ should undertake any additional development in response to a completed formal application.

2.  Schedule the Veteran for a VA examination in connection with his application for a TDIU.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests are to be accomplished.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  After performing the appropriate testing, the examiner should then provide a detailed explanation of the functional and occupational impairment caused by the Veteran's service-connected disabilities, particularly his cervical spine disabilities and associated peripheral neuropathy/radiculopathy of the upper extremities, in light of his education and occupational experience.

The examiner should specifically comment on any functional impairment caused by medications taken for the Veteran's service-connected conditions, including narcotic medications for pain.  In particular, discuss the Veteran's reports that his pain medication causes drowsiness and light-headedness.

All opinions expressed should be accompanied by supporting rationale.

3.  Then, refer the Veteran's application for TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

4.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

